Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 65-71 sets forth a method claim that depends upon a system claim. As such, they fail to properly identify a statutory category. Basically, a method claim cannot depend on an apparatus or a system claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55, 57- 62,   are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by walukas et al. (US 2015/0138535 A1).

55. A system (an egg identification system 100, FIG. 3) for determining the gender and/or fertility status of avian eggs (for determining viability, aka. fertility status, of an avian egg) comprising: one or more carriers (conveyor system 140 and egg flat containers 50) for receiving one or more avian eggs; one or more transmitters (an emitter assembly 200) capable of emitting preselected electromagnetic radiation, wherein the one or more transmitters direct the preselected electromagnetic radiation into the one or more avian eggs (paragraph 0037 says the wavelengths of the assembly 200 could be infrared, near-infrared or ultraviolet spectrum); and one or more detectors capable of detecting the preselected electromagnetic radiation that passes through the one or more avian eggs (detector assembly 300).
57. The system of claim 55, wherein the carrier is incorporated into an egg handling apparatus (paragraph 0035 says that system 100 may be portable and in a modular form such that it may be connected to other associated devices, i.e. egg handling apparatus such as gender identification apparatus).
58. The system of claim 57, wherein the egg handling apparatus comprises at least one transmitter and at least one detector, wherein each of the at least one transmitter and at least one detector are capable of substantially simultaneously transmitting the preselected electromagnetic radiation into a plurality of eggs (once system 100 connected to an associated device or egg handling apparatus, the overall handling apparatus would include the emitter assembly 200 and detector assembly 300) .
59. The system of claim 57, wherein the egg handling apparatus comprises a conveyance system for transporting eggs along a conveyor belt, wherein the carrier is coupled to the conveyor belt, and wherein at least one transmitter and at least one detector are positioned such that the transported eggs are brought into the optical pathway between the transmitters and the detectors (FIG. 6 shows this arrangement).
60. The system of claim 55, wherein the carrier comprises one or more windows positioned proximate to the location of avian eggs when disposed in the carrier, wherein the one or more windows allow the preselected electromagnetic radiation to pass through the window, and wherein the transmitter is optically aligned with the window such that the preselected electromagnetic radiation emitted by the transmitter passes through the window and into the egg (paragraph 0055 mentions housing 302 includes a window).
61. The system of claim 60, wherein the carrier is movable such that the one or more windows can be moved into the optical pathway between the transmitter and the detector(paragraph 0058 says that “ the egg detection system 160 may be capable of identifying eggs according to viability while being continuously moved through egg identification system 100”)
62. The system of claim 60, wherein the transmitter and/or the detector are movable such that the one or more windows can be positioned into the optical pathway between the transmitter and the detector (paragraph 0058 says that “ the egg detection system 160 may be capable of identifying eggs according to viability while being continuously moved through egg identification system 100”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56 and 63-72 are rejected under 35 U.S.C. 103 as being unpatentable over Walukas et al. (US 2015/0138535 A1).
	Walukas teaches a system for determining the fertility status of an avian egg that comprises an emitter assembly 20 for emitting electromagnetic radiation, a carrier which includes a conveyor system and a detector assembly 300. 
	Unlike claims 55 and 67, paragraph 0037 of Walukas does not limit the electromagnetic radiation in the terahertz frequency. 
	Under the “SUMMARY OF THE INVENTION”, Applicant admits that terahertz frequency range merely serves as a preferred embodiment and that microwave and infrared ranges as alternatives could be used. 
	Since paragraph 0037 in Walukas clearly teaches the use of infrared range, and that lacking a criticality for using the terahertz, limiting the radiation to such a range is clearly an obvious variation in application. 
	Unlike claims 63 and 64, Walukas does not mention an egg shape cup. However, such selection of the shape is considered to be an obvious  variation in design as it does not change the focus of Walukas’ invention. As much as it can be understood, the slat container 50 is assumed to conform to an egg shape. 
	Regarding the positioning of the egg as mentioned by claim 65, this is an obvious variation of implementing an known system, including Walukas’ system. 
	The limitations of 66 and 68-70 are ascertainable in Walukas’s teaching.  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DON K WONG/                             Primary Examiner, Art Unit 2884